 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Pipe Line Development Company and Interna-tional Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica. Cases 8-CA-15329 and 8-CA-1623318 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 February 1984 Administrative Law JudgeJohn H West issued the attached decision TheGeneral Counsel and the Respondent filed excep-tions and supporting briefs The Charging Partyfiled cross-exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the Judge's rul-ings, findings,' and conclusions only to the extentconsistent with this Decision and OrderUpon a charge filed on 6 November 1981, theGeneral Counsel issued a complaint in Case 8-CA-15329 on 24 December 1981 The complaint allegesthat the Respondent had violated Section 8(a)(5)and (1) of the Act in various respects On 19 May1982, a settlement agreement in that case was ap-proved by the Regional Director 2 On 3 November1982, the Union filed charges of bad-faith bargain-ing against the Respondent in Case 8-CA-16233Subsequently, the settlement agreement was vacat-ed, the charges in Case 8-CA-15329 were reinstat-ed, and a consolidated complaint in the two cases,described above, was issuedWith respect to the complaint in Case 8-CA-16233, the judge found that the Respondent violat-ed Section 8(a)(5) and (1) when, on the resumptionof negotiations in September 1982, it failed to bar-gain in good faith by reneging on proposals towhich the parties had previously agreed, by an-nouncing to the Union it was free to bargain"anew," and by, on 21 October 1982, withdrawingrecognition of the Union as the exclusive represent-ative of its unit employees In light of these find-ings, the judge also concluded that the settlement' The Respondent has excepted to some of the judge s credibility findings The Board's established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 The Union was certified on 12 December 1980 The settlement agreement provided, Inter aim, that the Union s certification year be extendedfor a period of 5 months from 19 May 1982 the date of the settlementagreement, until 19 October 1982agreement in Case 8-CA-15329 had been properlyset aside and, accordingly, found that the Respond-ent had violated the Act as alleged in the com-plaint in that case The Respondent has filed excep-tions to these findings We find that the Respond-ent did not violate the Act as alleged in Case 8-CA-16233, and we shall therefore reinstate the set-tlement agreement in Case 8-CA-15329The pertinent facts are fully set forth in thejudge's decision In summary, subsequent to theMay 1982 settlement, the Respondent and theUnion resumed negotiations on 30 September 1982,pursuant to the Union's request of 14 SeptemberThere had been a hiatus of more than a year in ne-gotiations At this meeting, the Respondent's repre-sentative advised the Union that certain changes inthe Respondent's operations, including plant relo-cation and consolidation, and changes in manage-ment, personnel, and employees' hours of work, ne-cessitated review and possible modification of con-tractual proposals to which the parties had agreedin the spring of 1981 Notwithstanding the Union'sprotest, the parties proceeded to discuss the no-strike clause, the discrimination and cooperationclauses, the union representation clause, thenew/probationary employee clause, the hours ofwork and overtime clause, and the grievance/-arbitration clause The no-strike, discrimination,and cooperation clauses, which were not affectedby the changes in operations, required no modifica-tion and were quickly reviewed However, the Re-spondent sought to renegotiate the overtime, pro-bationary employees, representation, and griev-ance/arbitration clauses 3 The parties did not reachagreement on these matters On 7 October, the par-ties met again and at this time initialed the no-strike, cooperation, and discrimination clauses Fol-lowing a dispute by the union representative as tothe terms of the probationary employee clause andon his being informed that only 12 days (until 19October) remained before the expiration of theUnion's certification year, as extended by the set-tlement agreement, the union representative askedthe Respondent to prepare a complete contract forthe employees' consideration The meeting thenended By letter dated 11 October 1982, the Re-3 With respect to the representation clause, the Respondent proposedthat one steward be elected from each of the first two shifts, rather thanfrom all three shifts, in contrast to the spring 1981 proposal, which provided for the election of a steward from each of the two then existingshifts It also proposed that an employee be required to have a year s semoray before becoming eligible to serve as a union committeeman orsteward in contrast to no prior seniority requirement With respect to thehours and overtime clause, the Respondent sought mandatory rather thanvoluntary overtime The Respondent also sought to modify the probationary employee clause by proposing a 90 day, rather than a 45 day,probationary term Finally, the Respondent sought unspecified changes inthe grievance/arbitration clause272 NLRB No 3 PIPE LINE DEVELOPMENT CO49spondent's representative notified the Union that afinal contract was being prepared Between 18 and21 October 1982, the employees presented the Re-spondent with a petition signed by a majority ofunit employees which indicated that they no longerwished to be represented by the Union TheUnion's certification year expired 19 October 1982By letter dated 21 October 1982, the Respondentinformed the Union that it had withdrawn recogni-tionBased on credited testimony, the judge foundthat the parties had agreed that proposals discussedand agreed to during the negotiations of the springof 1981 were complete and thus binding on subse-quent negotiations Accordingly, the judge foundthat the Respondent reneged on its prior agree-ments by attempting to renegotiate certain initialedclauses during the September-October 1982 negoti-ations The judge further found that there was nojustification for the "extensive, regressive modifica-tions Respondent proposed" The judge also foundthat the Respondent's insistence on review of allclauses, including clauses such as the discriminationand cooperation clauses, which were clearly not af-fected by changes in the Respondent's operations,evidenced an intent to frustrate and delay bargain-ing He further found that the Respondent's with-drawal of recognition on 21 October was unlawfulContrary to the judge, we do not find that a pre-ponderance of the evidence supports a finding thatthe Respondent failed to bargain in good faithduring the September-October 1982 negotiationsWe note that, although Section 8(d) of the Act re-quires an employer to meet at reasonable times andconfer in good faith with respect to wages, hours,and conditions of employment, such obligationdoes not compel either party to agree to a proposalor to make a concession In determining whether aparty has negotiated in good faith, it is necessary toscrutinize the totality of its conduct If an employ-er's conduct demonstrates that it sought to avoidan agreement, then that employer has violated theAct If, on the other hand, the employer has usedits economic power to seek a lawful contractwhich it considers desirable, there is no violationIn O'Malley Lumber Co, 234 NLRB 1171, 1179-80 (1978), the Board stated "While a company'schange of negotiating posture may be evidence ofbad faith, the total circumstances must be consid-ered Where an employer's economic power in-creases through the successful weathering of astrike, it is not unlawful for the employer to use itsnew-found strength to secure contract terms that itdeems beneficial"In the instant case, the record shows that follow-ing unsuccessful contract negotiations in the springof 1981, employees engaged in an economic strikewhich began on 18 May 1981 and lasted until 13July at which time most employees returned towork More than a year passed before the partiesresumed negotiations in September 1982 Duringthis period of time, there had also been substantialchanges in the Respondent's operations, includingplant relocation and consolidation, and changes inpersonnel, management, and employees' hours ofwork (from two 10-hour shifts to three 8-hourshifts) Thus, the record shows that when the par-ties resumed negotiations in the fall of 1982, theRespondent, having weathered a strike action, notonly stood in a stronger bargaining position than ithad previously, but also had experienced a numberof organizational and operational changes At the30 September 1982 negotiation session, the Re-spondent sought review of all proposals previouslynegotiated during the spring of 1981 In support ofits position, the Respondent pointed out thatchanges in its operations had affected the terms ofthese proposals and that it was necessary to re-negotiate certain of these proposals in order to ac-commodate the Respondent's changed circum-stancesIn light of these changed circumstances, includ-ing the unsuccessful strike action, we find that theRespondent's request to review and modify previ-ously negotiated proposals did not constitute bad-faith bargaining, the Respondent, having weathereda strike, was free to use its stronger bargaining po-sition to obtain contractual terms it consideredmore desirable Further, modifications sought bythe Respondent were, for the most part, related tochanges in its operations With respect to the pro-posals actually affected by these changes, we donot find the Respondent's proposed modificationsregressive, as none of the proposals advanced wereof such a nature as to warrant the conclusion thatthey were intended to frustrate meaningful bargain-ing With respect to the review of the discrimina-tion and cooperation clauses, although we find thatthese clauses were not affected by changes in theRespondent's operations, we nonetheless note thatthe record shows that review of these proposalstook only a few minutes Thus, we find, contraryto the judge, that the Respondent's insistence onreview of these proposals does not support an in-ference of an intent to frustrate and delay negotia-tions In light of the above, we find that the Re-spondent did not engage in bad-faith bargaining inSeptember-October 1982, and shall dismiss the per-tinent portions of the complaint in Case 8-CA-16233In light of our dismissal of the foregoing 8(a)(5)and (1) allegations, we find that the Respondent's 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt of a petition signed by a majority of unitemployees, following expiration of the extendedcertification year, provided the objective consider-ations necessary to support a good-faith doubt ofthe Union's majority status and warranted the Re-spondent's withdrawal of recognition Havingfound that the Respondent committed no unfairlabor practices after the settlement agreement wasapproved on 18 May 1982, we find that the settle-ment agreement was improperly set aside and willbe reinstated We therefore find it unnecessary toaddress the allegations of the complaint in Case 8-CA-15329, which we dismiss, pertaining to presett-lement agreement conduct Accordingly, we shallorder that the consolidated complaint be dismissedin its entiretyORDERThe complaint is dismissed and the settlementagreement in Case 8-CA-15329 is reinstatedDECISIONSTATEMENT OF THE CASEJOHN H WEST, Administrative Law Judge Upon acharge filed November 6, 1981 (amended December 21,1981), against the Pipe Line Development Company (Re-spondent), by International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (Union), a complaint was issued December 24,1981, in Case 8-CA-15329 On May 19, 1982, a settle-ment agreement was approved by the Regional Directorof the National Labor Relations Board (Board) Acharge was filed November 3, 1982, against Respondentby the Union in Case 8-CA-16233 Subsequently, theabove-described approval was withdrawn, the settlementagreement was vacated, the charge in Case 8-CA-15329was reinstated and a consolidated complaint in the twoabove-described cases was issued on February 18, 1983The consolidated complaint alleges that Respondent vio-lated Section 8(a)(1) and (5) of the National Labor Rela-tions Act by (1) refusing to process grievances since July15, 1981, notwithstanding that it agreed to and imple-mented an arbitration grievance procedure with theUnion on March 10, 1981, (2) circumventing the Unionand dealing directly with its employees on July 17, 1981,by presenting the terms of a collective-bargaining agree-ment to them and conducting an employee ratificationmeeting, (3) unilaterally implementing the collective-bar-gaining agreement on July 29, 1981, (4) refusing on Sep-tember 28, 1981, to bargain with the Union with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment, (5) reneging onSeptember 30, 1982, on earlier agreed-to clauses aboutprobationary employees, union representation, voluntaryovertime, and grievance arbitration, (6) announcing tothe Union on September 30, 1982, that Respondent wasfree to bargain from scratch, and (7) withdrawing its rec-ognition of the Union on October 21, 1982 Respondentdenies the allegationsA hearing was held in Cleveland, Ohio, on June 1 and2 and July 21 and 22, 1983 On the entire record in thiscase, including my observation of the demeanor of thewitnesses and consideration of the briefs filed by theGeneral Counsel and Respondent, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent, an Ohio corporation with its principalplace of business in Cleveland, Ohio, manufactures steelpipe repair fittings The complaint alleges, Respondentadmits, and I find that at all times material herein Re-spondent has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and the Union has been a labor organization withinthe meaning of Section 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA The FactsLate in the fall of 1979 the Union lost an election toRespondent One year later the Union won an electionand on December 12, 1980, a Certification of Representa-tive was issued by the Board describing a unit of Re-spondent's production and maintenance employees at itstwo facilities, namely, Columbus Road, Cleveland, Ohio,and Canterbury Road, Westlake, Ohio The employees,approximately 80, met to elect a bargaining committeeEmployee Eugene Holmes was chosen for the committeeand also made temporary chief shop stewardNegotiations commenced January 22, 1981 The Unionwas represented by Edward Martoncik who is an Inter-national representative Holmes, along with committee-men Mack Damron and Jerry Tuck, who was the stew-ard at the Columbus Road facility, attended to advise onshop conditions and as to what the employees wantedRespondent's chief negotiator was its counsel herein,Donald Woodcock Assisting him were William Smerek,Respondent's controller and initially John Majka At theoutset it was decided that language issues would be dealtwith before getting to the economic issues such aswages Also, it was decided that the parties would bothinitial clauses that they had tentatively agreed on Mar-toncik testified that Woodcock said that "once wereached a tentative agreement, not to go back and keephassling over something, that it would be a completeagreement for that issue" and that at first he, Martoncik,objected to initialing "because throughout the negotia-tions always something came up to make changes, butWoodcock's insistence was on initialing the agreement"Woodcock testifiedWe agreed that we would initial off clauses as wewent through on a tentative basis and that wewould lay those aside as being understood, as wedeveloped a complete contract, it might be neces-sary to revise some of the tentative agreements toreflect any changes in circumstances that might takeplace during the course of our negotiations or todove-tail the language that we agreed to into subse- PIPE LINE DEVELOPMENT CO.51quent language proposals and agreements. One ofthe matters discussed at this first negotiation meet-ing was a grievance procedure.Negotiation meetings were held on January 29 andFebruary 26, 1981. In a letter dated February 27, 1981,from Woodcock to Martoncik, General Counsel's Exhib-it 6, the former, as here pertinent, wrote:In accordance with preliminary agreements reachedin negotiations February 26, enclosed is contractlanguage for Union Representation and GrievanceProcedure. It is our understanding that the initialprovisions of those articles will commence effectiveMarch 2, 1981 and continue during the course offurther negotiations. Please date and initial the extracopy of both articles enclosed and return them tome for my file.At the March 10, 1981 negotiation meeting Martoncikand Woodcock initialed the union representation clauseand the grievance and arbitration procedure clauses.(G.C. Exhs. 7 and 8.) The latter was implementedDuring the March negotiation sessions Ronald Gardner,who at that time was Respondent's manager of engineer-ing and research and development, took Majka's place.On April 1, 1981, Martoncik was unable to attend anegotiation session and Holmes, who was the chiefspokesman for the union committee, initialed the unioncommittee seniority clause which was subsequentlyplaced on the bulletin board for all employees to view,and the bulletin board posting clause. The former in-volved granting special consideration regarding seniorityto members of the committee. Both were discussed atprior meetings which Martoncik attended.At the May 5, 1981 negotiation meeting, Martoncikand Woodcock initialed the new employees clause,which, as here pertinent, provides:New employees shall serve a probationary periodof forty-five (45) calendar days before becomingpermanent employees and covered by this Agree-ment. The Company shall have the right to extendthe probationary period for up to fifteen (15) addi-tional calendar days with written notice to the em-ployee and mutual agreement with the Union. (G.C.Exh. 9.)At the May 12, 1981 negotiation meeting, Woodcockand Martoncik initialed the overtime clause which, ashere pertinent, specified "[o]vertime shall be on a volun-tary basis." (C.P. Exh 3.) Between January 22 and May14, 1981, clauses dealing with the following matters werealso initialed: No discrimination, jury duty and witnesspay, cooperation, bereavement pay, and leave of absence.After 14 negotiation meetings, Respondent's employeeswent on strike on May 18, 1981, because, in the words ofHolmes, they wanted "to try to get the Company tomove on a few issues and to try to get negotiations . . .to meet more often."Subsequent negotiation meetings were held at the Fed-eral Mediation and Conciliation Service (FMCS) where-as previously they were held at a Holiday Inn or Marri-ott. Martoncik testified that, as of late May 1981, theissues still open included hours of work, promotions,temporary transfers, checkoff, union shop, and all theeconomic issues. Regarding overtime, Respondentwanted it to apply to over 40 hours while the Unionwanted it to apply to over 8 hours a day and over 40hours a week.Between May 18 and July 9, 1981, approximately 15negotiation meetings were held. Additional clauses wereinitialed. After leaving the meeting at FMCS on July 9,1981, Holmes went to the picket line. It was decided thatthe employees would meet at the union hall the follow-ing day. At the union hall the next day the employeesdiscussed returning to work. Martoncik and WarrenDavis, regional director of region 2 of the Union, walkedin on the employees' meeting. Davis told the employeesthat if they "wanted to go back to work, put your tailbetween your legs like a bunch of whipped dogs and goback if that is what you want." The employees met out-side the union hall and decided to return to work the fol-lowing Monday. Holmes telephoned Gardner who inturn telephoned Woodcock. It was decided that the em-ployees could return to work July 13, 1981.Most of the employees returned to work on July 13,1981. Holmes telephoned Martoncik and advised him ofthis. Also, Martoncik was advised by Holmes that he,Tuck, and Damron return to work, and that he wouldnot attend the next scheduled negotiation meeting onJuly 15, 1981.There were two meetings on July 15, 1981. At thefirst, which was held in the morning, Woodcock metwith Edward Smith, who was at that time Respondent'spresident, along with Smerek and Gardner. WhileSmerek assisted in the formulation of contract proposalsas a member of Respondent's negotiating committee, hetestified that the proposal to withdraw arbitration wasnot his decision. Smerek heard the proposal for the firsttime at the above-described meeting. It was at this meet-ing that he, for the first time, heard of a 7-1/2-percentraise to employees retroactive to June 1, 1981. Gardnertestified that he attended the above-described morningmeeting where the topic was "[t]he final offer that thecompany would make, there [sic] last final offer theywere going to present at that [the negotiating] meeting[held later]." Woodcock testified that it was decided thatRespondent wanted to withdraw arbitration from thecontract during a telephone conversation he had withSmith prior to July 15, 1981.Later on July 15, 1981, Woodcock, Gardner, andSmerek attended a negotiation meeting. Across the tablesat Martonclk and Mike Kasperko, a service representa-tive of the Union. Woodcock began the meeting byasking Martoncik whether the Union was going to dis-claim intere:st in representing Respondent's employees.Woodcock then proposed a contract which would beretroactive to June 1, 1981, and expire in December1981. The proposed contract was to include a 7.5-percentgeneral wage increase, and arbitration would be eliminat-ed even though it was tentatively agreed to and imple-mented in March 1981 and grievances were processedunder the procedure. Martoncik took notes on Respond- 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's proposals, advised Woodcock that the proposal wasnot acceptable, and asked Woodcock to write up theproposal and forward it. Smerek testified that after hear-ing Respondent's proposal, which was the first time Re-spondent made a complete contract proposal includingwages, Martoncik said nothing about having It ratified bythe members. Gardner testified that Woodcock told Mar-toncik that he, Woodcock, would prepare a contractwhich would include the clauses agreed to and "otherissues that the company wanted in the contract withregard to open shop" Initially, Woodcock testified thaton the way out of this meeting he told Gardner that:if we did not hear back from . . [Martoncik], itwas . . . [Woodcock's] expectation that we wouldsay that the Company was going to implement itslast best offer. If there was no further requestwithin a reasonable period of time by the Union torevise or otherwise change any of the proposal, thatthe Company's last best offer would then becomethe ground rules for future Pipeline DevelopmentCompany.Subsequently, Woodcock testified that if he ever saidthat was Respondent's "best proposal, it was only as ofthat date"; that if the proposal had been rejected by theUnion it was not his intention to implement it; and thathe could have agreed to a final contract which includedfinal and binding arbitration.The employees at both of Respondent's plants attend-ed meetings during their shifts on July 17, 1981, and theyvoted unanimously to accept the proposal Woodcock de-scribea to Martoncik on July 15, 1981. Woodcock testi-fied that on July 17 he was preparing the contractBefore the meetings Holmes spoke with Martoncik, whoindicated that he was waiting for Woodcock to forwardthe proposal Holmes testified that Martoncik asked him"what do the men want." Martoncik testified that hecould not recall asking Holmes this, and that he did nottell Holmes to take a vote. While Holmes concedes thatMartoncik did not tell him to take a vote, Holmes assertsthat he thought that is what Martoncik meant. SinceHolmes did not attend the July 15, 1981 negotiationmeeting he did not know exactly what Respondent pro-posed at that time He "asked [Gardner] what the pro-posal was and that maybe I could get with the men andfind out what they wanted." Initially Gardner testifiedthat he did not recall that he initiated the above-de-scribed conversation with Holmes. When then confront-ed with testimony he gave in another proceeding on Sep-tember 28, 1981 (C.P.'s Exh. 1), namely, that on July 17,1981, he spoke first to Holmes about Respondent's July15, 1981 proposal. Gardner testified that he did not recallinitiating this conversation. Gardner also testified hereinthat he did not recall suggesting to Holmes that he holdthe meetings. At one point Gardner testified "[I]n ourdiscussion that morning I mentioned what generally tookplace at [the July 15, 1981] meeting and [Holmes]thought maybe the membership ought to hear the lastoffer and have an opportunity to accept it or not."Before the meetings were held Woodcock was consulted.Gardner at one point testified herein that he believedthat when he asked Woodcock whether the meetingscould be held he advised Woodcock that a purpose ofthe meetings was to determine whether the employeeswould accept Respondent's proposal. Two meetingswere held at Respondent's Westlake facility that day.Both were announced over the public address systemwith Gardner himself making the announcement for thesecond shift. All of the involved employees attended.Both meetings were held during working hours and theemployees were paid for the approximately 20 minuteseach meeting took. At each meeting Gardner explainedRespondent's offer. Gardner had written materials forthe second meeting. He took notes at both meetings.Gardner initially testified herein that he recalled tellingthe employees that the cost-of-living (COL) increase, the7.5-percent raise, was part of the offer, but that he didnot recall telling employees that receiving the COL in-crease was contingent on having a contract approved. Inanother proceeding, see Charging Party's Exhibit 1,Gardner testified that he told the employees that if therewas a contract ratification, they would receive the COLIncrease that had been withheld during negotiations onthe contract One employee asked what would happen ifthe employees did not accept the contract. Gardner testi-fied that he replied: "that it wouldn't make that muchdifference one way or the other except the proposal, thelast offer was going to be implemented after a certainperiod of time anyway if there wasn't any action takenon it."The voting was by a show of hands and Gardner tal-lied the vote. Holmes testified that while the employeesdid not have a copy of Respondent's July 15, 1981 pro-posal, they were kept advised "during the course of ne-gotiations what had been agreed."Smerek worked at Respondent's Columbus Road facil-ity. He testified that on July 17, 1981, Gardner advisedhim I hat Holmes wanted an employee meeting "for thepurpose of ratifying the Company proposal"; that Gard-ner "said that he was going to consult with Mr. Wood-cock to see if that could be done"; and that on "thatsame day Tuck spoke with [Smerek] directly abouthaving a ratification election." Smerek walked aroundthe plant with Tuck as he told the employees about themeeting. While on September 28, 1981, Smerek testifiedthat he "conducted a meeting at the Columbus Road fa-cility with Mr. Tuck," see Charging Party's Exhibit 1, hetestified herein that he did not conduct the meeting be-cause he did not call it to order or arrange it. All of theemployees attended. Smerek did not have a copy of Re-spondent's July 15, 1981 proposal and the employeeswere not given any written materials; but he "briefly ex-plained what the Company's last best offer was at theJuly 15th meeting." Included in the explanation was areference to the retroactive 7.5-percent COL. Tuck toldthe other employees that the proposal was fair and herecommended that they vote to accept it. Tuck conduct-ed the vote which was done by a show of hands. Smerekwas there and he saw all the employees raise their hands.The meeting, which lasted about 20 minutes, was heldduring working hours and the employees were paidduring this period. PIPE LINE DEVELOPMENT CO53Woodcock testified that Gardner asked him on July17, 1981, whether It was permissible to hold meetings forthe purpose of explaining to employees Respondent'soffer of July 15, 1981; that he advised Gardner that itshould be done during nonwork time in the lunch area orsome place appropriate for that type of thing; that laterGardner called and said that Holmes and Tuck held avote and it was unanimous for acceptance of Respond-ent's proposal; that neither Gardner nor Smerek men-tioned in advance that the meeting was to be a ratifica-tion meeting; and that he first learned of a vote taken bya show of hands in the presence of Respondent's officialslater that day.Holmes telephoned Martoncik and advised him thatthe employees accepted Respondent's proposal.With a cover letter dated July 22, 1981, Woodcockforwarded to Martoncik Respondent's proposal alongwith a strike settlement agreement. The letter, GeneralCounsel's Exhibit 10, points out, inter alia, that the 6-month contract is retroactive to June 1, 1981, and thatarbitration was withdrawn. It concludes with the follow-ing: "If I do not hear from you by close of business onJuly 29, 1981, I will presume that the agreement as pre-pared has been approved by you on behalf of the Unionand its terms will be fully implemented." Martoncik didnot reply to Woodcock's July 22, 1981 letter.As testified to by Smerek, Respondent's proposal wasput into effect on July 29, 1981.In early August 1981, Martoncik was hospitalized foran aneurysm operation. He did not return to his unionduties for 3 months.By letter dated August 20, 1981, General Counsel'sExhibit 27, Davis advised Woodcock that he was in re-ceipt of Woodcock's above-described July 22, 1981letter, that Martoncik had surgery and was convalescing;that the Union was interested in negotiating a collective-bargaining agreement to conclusion, that negotiationmeetings be postponed until Martoncik could briefDavis; that once this is done a meeting could be sched-uled; and that he would contact Woodcock as soon aspossible to confirm a meeting date Woodcock did notdeem it necessary to reply to this letter.A letter dated September 14, 1981, from Woodcock toMartoncik refers to the above-described July 22, 1981Woodcock letter, and then goes on, in part, to state asfollows:There having been no communication from youdirectly in response to that correspondence, theCompany did in fact implement all the terms of thecollective bargaining agreement. Company repre-sentatives were advised by employee-union repre-sentatives that the terms of the contract had beenratified by the members of the bargaining unit. Ac-cordingly, all terms and conditions of the CollectiveBargaining Agreement between the Company andthe Union, including recognition and duration pro-visions, have been in effect since July 29, 1981 not-withstanding the fact that the Company has yet toreceive from you a final executed agreement.This is to advise you that, in accordance with theterms of Article XXXII, Duration, the Companydesires to terminate the Collective BargainingAgreement as of December 1, 1981. Should theUnion desire to initiate negotiations for a newagreement for a period subsequent to December 1,1981, please contact the undersigned. In the eventthat the Union does not desire to negotiate a newcollective bargaining agreement for the period sub-sequent to December 1, 1981, or any negotiations inthe interim do not result in an agreement for a suc-ceeding contract, the existing Collective BargainingAgreement shall terminate December 1, 1981, nev-ertheless [G.C. Exh. 12.]While Martoncik did not see this letter until he returnedto his union duties in November 1981, Woodcock for-warded a carbon copy to Davis.On September 14, 1981, Holmes filed a petition for de-certification with the Board in Case 8-RD-1042. (C PExh. 2.)On September 28, 1981, 2 weeks later, a hearing washeld by the Board on the petition. Davis and Woodcockengaged in a conversation before the hearing began. Re-garding this conversation, Davis testified that he askedWoodcock "'when are we going to get back to the bar-gaining table and negotiate a contract"; that Woodcockresponded "never"; that he then said to Woodcock thatthe Union wanted to negotiate a complete contract; that,in reply, Woodcock said, "No way, we doubt that yourepresent the majority of employees there"; that he toldWoodcock "I think we do"; and that Woodcock re-sponded "No way." On cross-examination it was broughtOut that Davis had not talked to Martoncik betweenAugust and November 1981, and that on September 28,1981, he knew nothing about the status of negotiations.With respect to this conversation, Woodcock testifiedthat he asked Davis, "What is it you guys want. Whydon't we have the election and find out what the em-ployees want"; that Davis said, "We want to get a con-tract"; that he said, "I think we already have one"; thathe did not i ecall any further conversation relating to ne-gotiations; and that Davis did not request bargaining.At pages 37 and 38 of the transcript of the decertifica-tion petition hearing, Charging Party's Exhibit 1, the fol-lowing appears:MR. SGAMBATI: Mr. Hearing Officer, there was arequest as recently as today before this hearingbegan Mr. Woodcock said that the Companywould not negotiate with the Union.MR. WOODCOCK: Objection.On October 5, 1981, Davis forwarded the followingletter to Woodcock:This is to confirm our conversation at the NLRBoffices on September 28, 1981, prior to the start ofthe hearing conducted in the above captionedmatter. At that time, I requested that you and Imeet for the purpose of resuming collective bar-gaining negotiations toward a contract covering em- 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees which the UAW represents at the PipelineDevelopment Company You denied my request. Iregret that you have seen fit to decline my invita-tion to engage in further collective bargaining. Istrongly urge you to reconsider your position in thismatterPlease advise me of your intentions at your earli-est convenience Your failure to do so can only beviewed as a patent violation of your duty to bargainin good faith with the duly certified collective bar-gaining representative of Pipeline Development em-ployees. [G.C. Exh. 29.]The following day Woodcock replied as follows:This date I received your most enigmatic andperplexing letter dated October 5, 1981. I have readand reread that letter and have been unable to dis-cern the basis for the content, or ascertain any pur-pose for sending such a letter.In the first instance, I have no recollection ofsuch a conversation as you allege to have takenplace which your letter purports to confirm. Specif-ically, I have no recollection that, on September 28,1981 at the offices of the National Labor RelationsBoard, you, on behalf of the UAW, requested anymeeting for the purpose of resuming collective bar-gaining. Accordingly, no denial of such request wasmade. You may be assured that Pipe Line Develop-ment Company, and I as its representative for col-lective bargaining purposes, has fulfilled, and willcontinue to fulfill, all of its legal obligations vis-a-visyour UnionThe position of the Company, quite plainlystated, is that there is a final, complete, collectivebargaining agreement in effect between your Unionand the Company. A final, complete, collective bar-gaining agreement was submitted to Edward Mar-toncik, the chief negotiator for the UAW, July 22,1981, inviting questions and comments Ratificationmeetings were conducted by members of theUnion's Negotiating Committee, at which the Com-pany final contract proposal was accepted. TheCompany received no indication of any rejection ofthe terms and conditions of that contract. It hasbeen fully implemented since July 29, 1981On September 14 I wrote to Mr. Martoncik witha copy to you advising that the contract in effectwould terminate by its terms on December 1. Youwere asked to respond to that letter and have notdone so. I do not consider any conversation held atthe NLRB offices to have been a proper response,nor do I consider your October 5, 1981 letter to bea response. If, as you have suggested, the Union de-sires to negotiate a successor collective bargainingagreement, please let me know.In the meantime, as you are aware, a decertifica-tion petition has been filed with the National LaborRelations Board which has created a question con-cerning representation It would seem proper forthe National Labor Relations Board to rule on thatquestion concerning representation. Any future ne-gotiations between your Union and the Pipe LineDevelopment Company should be deferred untilthere has been a final decision reached by the Na-tional Labor Relations Board on whether to pro-ceed with a decertification election. [G.C. Exh. 28.]In his decision and order entered October 9, 1981, theBoard's Regional Director for Region 8 dismissed thedecertification petition because there was no exception tothe 1-year certification rule in that the alleged contractwas not executed since it was not signed by a certifiedbargaining representative of the Union and agreementhad never been reached on all of its provisions. (G.C.Exh. 1(n) attachment Exh. A(11).)As noted above, a charge was filed November 6, 1981,in Case 8-CA-15329 (amended December 24, 1981), anda complaint was issued therein on December 24, 1981.By letter dated April 2, 1982 (G.C. Exh. 26), Wood-cock advised Martoncik that the grievances of GeorgeH. Cook and Sanetta Cunningham were denied Asser-tedly these terminations were justified. The letter goeson to state, in part, as follows.3. In any event, the Company will not honor anygrievance which is not properly processed in ac-cordance with the strict language of the GrievanceProcedure, including strict adherence to appropriatetime limitations. Moreover, the purpose of theGrievance Procedure and Arbitration agreement isto provide a method for resolution of complaints ordisagreements regarding the application or interpre-t ation of a collective bargaining agreement betweenthe parties and/or compliance with the provisionsof any such agreement. Inasmuch as there is no Col-lective Bargaining Agreement in effect between theparties, it does not appear that any grievance can bevalid under the terms of the previously agreed toGrievance Procedure and Arbitration unless anduntil a complete, final and executed Collective Bar-gaining Agreement is in effect.Accordingly, the final determination on the above-mentioned grievances isGeorge H. Cook, Termination•Grievance No.DB-45102 GRIEVANCE DENIEDSanetta Cunningham, Termination•Grievance No.DB-45103 GRIEVANCE DENIED.As noted above, in May 1982, Respondent executedand entered into a settlement agreement which was ap-proved by the Board's Regional Director for Region 8.It was agreed by the parties that the certification yearfor the Union be extended for 5 months from the date ofapproval of the agreement, May 19, 1981; and that theUnion could proceed to arbitration on four specifiedgrievances (Lisaula, Beard, Cook, and Cunningham). Aspertinent, the attached notice reads as follows:WE WILL NOT unlawfully and unilaterallychange conditions of employment by unilaterallyimplementing the terms of a purported collectivebargaining agreement effective by its terms from PIPE LINE DEVELOPMENT CO55June 1, 1981 to December 1, 1981. WE WILLNOT unlawfully refuse to process grievances undera grievance/arbitration procedure, through final andbinding arbitration, which we agreed to with theInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of Americaon or about March 10, 1981. WE WILL NOT cir-cumvent the Union and unlawfully deal directlywith our employees by presenting the terms of acollective bargaining agreement to them and con-ducting employee ratification meetings.WE WILL NOT refuse to bargain with theInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America,the duly certified representative of our employees inthe appropriate unit described below.WE WILL, upon request, bargain with the Inter-national Union, United Automobile, Aerospace andAgricultural Implement Workers of America as theexclusive bargaining representative in a unit of:All production and maintenance employees, in-cluding tool room, shipping and receiving em-ployees, lead men, truck drivers and plant cleri-cals employed by the Employer at its facilities lo-cated at 1831 Columbus Road, Cleveland, Ohioand 870 Canterbury Road, Westlake, Ohio, butexcluding all office clerical employees and pro-fessional employees, guards and supervisors asdefined in the Act.And if an understanding is reached, embody suchunderstanding in a signed agreement. [G.C. Exh.2.]By letter dated June 4, 1982, Martoncik requestedWoodcock to supply a complete seniority list of themembers of the certified unit prior to restarting negotia-tions. General Counsel's Exhibit 13 The list was sup-plied with a cover letter dated June 18, 1982, GeneralCounsel's Exhibit 14.By memorandum dated July 12, 1982, Respondent'sExhibit 16, Martoncik advised Davis as follows:As you are aware, we called a membership meet-ing of the Pipeline employees on Sunday, July 11,1982.Joe Commella and I showed up, but not a singlemember attended.I need to talk to you about what our next moveshould be so that we could attract a new Interest inthe Union at Pipeline.Martoncik testified that no employees came to othermeetings.By letter dated August 30, 1982, Martoncik advisedWoodcock that the Union was prepared to restart nego-tiations and requested him to reply regarding the timeand place. General Counsel's Exhibit 15.In his reply to Martoncik, Woodcock in his letterdated August 31, 1982, General Counsel's Exhibit 16,stated, in part, as follows:Company representatives are available at reasonabletimes and places to meet with representatives of theUnion to discuss and negotiate wages, hours andworking conditions for employees within the unitthe UAW was certified to represent in the electionconducted in 1980. The passage of time and the ma-terial changes in company operations since last wemet to discuss and negotiate a contract, will, ofcourse, necessitate considerable deviation from anyand all tentative agreements reached during thecourse of negotiations in the spring of 1981. Conse-quently, you should be prepared for full and com-plete discussion and negotiation of all issues relatingto appropriate contract matters.Woodcock testified that the changes he referred to in-cluded turnover, changes in the operations structure ofRespondent, the relocation of the Columbus Road facili-ty and incorporation into the Westlake facility, changesin the hours of work, changes in management in that (a)Edward Smith's brother Bill took over; (b) Gardner waselevated; and (c) that there were new supervisors, newmanufacturing processes, new product, a change in thestate of the economy as It affected Respondent, a changein the manner of Respondent's production, and a changein the work that was subcontracted and done in-house.According to Woodcock the union representationclause that had been initialed by March 1981 could nothave been applied to the Company's operations as theyexisted in the fall of 1982 without modification because"the Cleveland plant was gone and Westlake had threeshifts instead of two." With respect to the initialed over-time clause, Woodcock testified that the changes whichoccurred between the spring of 1981 and the fall of 1982affected this clause in that while in the spring of 1981there were two shifts and there was a great deal of over-time, in the fall of 1982 Respondent had three shifts andvery little, if any, overtime. Regarding the grievanceprocedure clause, Woodcock testified that whereas in1981 the parties were dealing with two separate facilitiesand making arrangements for people to move back andforth, this was no longer necessary. Also, how manystewards on what shifts and changes in supervisors' titlesassertedly would have to be considered.On September 14, 1982, Martoncik held a meeting formembers of the involved unit and none attendedBy letter dated September 16, 1982, Martoncik advisedWoodcock that the Union was prepared to start negotia-tions.By reply letter dated September 17, 1982, Woodcockset the time and the place for a meeting on September23, 1982.On September 23, 1982, Martoncik called Woodcockinquiring as to when Woodcock was going to answerMartoncik's September 16, 1982 letter. The September 23meeting was rescheduled for September 30, 1982At the meeting on September 30, 1982, attended byMartoncik, Kasperko, Woodcock, and Smerek, Wood-cock advised Martoncik that all clauses even though ten-tatively agreed to would have to be reviewed. Martonciktestified that Woodcock said that "we have to startanew"; that the initialed clauses were "only tentative, 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDthings had changed [and] therefore, we have to negotiatea whole new agreement"; and that before he had a com-mittee (employees) to satisfy "and now there is no com-mittee here and I don't have to satisfy you." Regardingthis meeting, Smerek testified that he did not recallWoodcock saying that the parties would have to negoti-ate an entire new agreement; that Martoncik and Wood-cock discussed selecting an arbitrator for the Lisaulacase; that the discrimination clause and cooperationclause were reviewed just to determine if they were af-fected by the changes; that he did not recall Respondentreneging on any agreements on September 30, 1982; andthat Respondent did not "go back on" its position re-garding probationary employees. Woodcock testified thatMartoncik asked to arbitrate the Lisaula case and Wood-cock indicated that he would look at the list of arbitra-tors but that he did not believe that an arbitrator couldissue a binding determination in the absence of a con-tract; that he advised Martoncik that it was necessary togo through [their] earlier negotiations article-by-articleand determine to what extent if at all those prior agree-ments are appropriate." Wood testified:[Martoncik] asked him if he was going to renege onall of [his] prior positions and [he] said, "Ed, my po-sition is that there have been changes in circum-stances that necessitate a full review of all the priorlanguage and that we can't simply sign up to lan-guage that is no longer appropriate and we do notintend to do so." That we would go through eachclause, read it, determine whether or not it was ap-propriate If it was, we had no problem with it.If it was not, we would express our concern and wewould make whatever changes and proposals werenecessary to bring it into line with existing condi-tions.Woodcock testified that on September 30, 1982, Marton-cik agreed to the 90-day probationary period albeit hefought it earlier. Martoncik testified that he indicated toWoodcock on September 30, 1982, that he was willing tonegotiate these changes clearly necessitated by thechanges in Respondent's operation, that he did not agreewith the 90-day probationary period; and that while therepresentation clause previously initialed had no mini-mum period a member had to work before being eligibleto be a committeeman or steward, Respondent on Sep-tember 30, 1982, indicated it wanted there to be a 1-yearminimum.The last negotiating meeting occurred on October 7,1982. Present were Martoncik, Kasperko, Woodcock,and Smerek. Martoncik asked Woodcock if he wereready to pick an arbitrator and Woodcock answered thathe did not have time to look at them. Three clauses wereinitialed, namely, those dealing with no strike, no dis-crimination, and cooperation. When Woodcock handedthe clause dealing with probationary employees to Mar-toncik for initialing, he had an outburst. SubsequentlyMartoncik asked how much time was left on the certifi-cation and he was advised that it ended October 19,1982 He then asked Woodcock to prepare a completeproposal of Respondent and forward it. Martoncik statedthat he would present the proposal to the membershipfor their decision. Woodcock asked, "[W]hat if twopeople show up," to which Martoncik replied, "We willrun our own meetings." Woodcock also asked Martoncikwhy he wanted a complete agreement to which Marton-cik replied that since Respondent reneged there was nosense in negotiating the clauses one by one.Regar ding this meeting, Smerek testified that the no-discrimination clause was discussed; that nothingchanged in the plant requiring discussion of the no-dis-crimination clause; that he did not know if from Re-spondent's standpoint the parties had to negotiate anentire agreement; that Woodcock said the no-discrimina-tion clause had to be renegotiated; that the discussion ofthe no-discrimination clause took time; that the recogni-tion clause was renegotiated even though the partiesagreed on it earlier; and that Martoncik proposed thatthe agreement have a term of 1 year.On October 11, 1982, Woodcock sent the followingletter to Martoncik:In the course of our contract negotiations at the ses-sion on October 7, you determined, to my surpriseand that of Pipe Line Management, to cut short anyfurther meaningful discussions on contract languagematters and requested that the Company provide toyou a complete proposal for what you described assubmission to union members for ratification. Infact, in our first negotiating session on September30, I had advised you that many changes had oc-curred from July, 1981 to September, 1982 whichnecessitated very detailed discussion of what hadpreviously been refined through negotiations inearly 1981. The primary changes included:1.Consolidation of Columbus Road operationsinto Westlake Plant operations currently being ef-fected2.Change in plant operations from two shift, 10hour days, to three consecutive shifts at the West-lake Plant.3.Obvious and well-known changes in circum-stances including the state of the economy and itseffect on the Company.Thus, it appeared to the Company that there wasneed for substantial discussion and explanation as toeach article of a proposed contract to determine re-spective positions of the parties as that would relateto a final collective bargaining agreement.It is well known to you, I am sure, from your expe-rience as a labor negotiator, that all contract lan-guage proposals are tentative and subject to changeduring the course of negotiations to reflect theinterrelationship of various articles upon each otherand the contract as a whole. Moreover, final con-tract language can, and often does, have a substan-tial impact upon economic matters insofar as con-tract language may serve to affect plant efficiency,flexibility and productivity. Your request for a com-plete collective bargaining agreement at the presentstate of discussions completely exacerbates tradi- PIPE LINE DEVELOPMENT CO57tional contract negotiation principles and forces theCompany into a strange and unforeseen posture Allthoughts of Pipe Line Development Managementhad been that negotiations would proceed, throughgood faith bargaining, to a labor agreement accepta-ble to the Company, its employees and the Unionby the exchange of proposals and ideas with appro-priate input from employees and the Union•notthrough resort to the expedient submission to unionmembers of the company proposal alone with noprior discussion, explanation or negotiations Ac-cordingly, the Company considers your request fora complete proposal to submit to union members forratification a failure on the part of the Union to ful-fill its statutory obligation to bargain in good faithwith the Company It appears clear from your con-duct and statements made at the October 7 meetingthat the Union is less concerned with bargaining ingood faith to achieve an acceptable collective bar-gaining agreement than with the prospect that em-ployees of the Company will seek to decertify theUnion That posture on the part of the Union is atotal abdication of the legal responsibility of theUnion to its members and the employees of theCompanyNonetheless, since you have requested a completeproposal for your review, the management of PipeLine Development Co is now in the process of re-vising its earlier proposals and tentative agreementswith the Union to conform with existing circum-stances A complete language proposal reflectingthe consolidation of the two plant operations into asingle one plant, three shift operation, including ref-erence to all changes in circumstances, the econo-my, and the Union's obvious lack of interest in ef-fectively representing employees of Pipe Line De-velopment, is now in the process of being preparedand will be submitted to you in the near future Themanagement of Pipe Line Development is now inthe process of reviewing all relevant economic data,sales forecasts, relocation costs, plant improvementexpenses, and related information, to arrive at a suit-able economic proposal assuming a collective bar-gaining agreement of some reasonable duration Inthe meantime, if you desire to meet and discuss con-tract language to fulfill your statutory duty to bar-gain in good faith, please call [G C Exh 20]In reply, Martoncik forwarded the following letter, ashere pertinent, to Woodcock on October 18, 1982The Union desires to meet and discuss fully allcontract language if the Company is prepared TheUnion will fulfill its duty as a representative to bar-gain in good faith as long as the company and itsrepresentatives are willing to fulfill their obligation,so as to negotiate an agreement that may be accept-able to both partiesThe only reason I requested a complete proposalwas that all of the contract language proposalswhich we agreed to tentatively were not acceptableto the Company Therefore, all I want to know iswhat the Company's position was on the tentativecontract language we agreed to, but if the Companyis not prepared to offer the Union a complete agree-ment, the Union is prepared to discuss each articleof the proposed contract language separate [G CExh 21]On October 21, 1982, Woodcock forwarded the fol-lowing letter, General Counsel's Exhibit 22, to Marton-cikSince our last meeting-indeed since our last ex-change of correspondence-the employees of PipeLine Development Co have provided to manage-ment a petition advising that they do not desire tohave the International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW) continue to represent them forcollective bargaining purposes That petition, circu-lated and signed by what appears to be a majorityof the present employees within the production andmaintenance unit for which the UAW was certifiedas collective bargaining representative in the earlierrepresentation case, bears the signatures of the vastmajority of those employeesBased in large measure on that petition, but alsoon a wide variety of other circumstances and objec-tive evidence of which you are aware, includingyour own failure in recent conversations to assertotherwise, it does not appear that the UAW at thistime represents a majority of the employees of PipeLine Development Co in a unit appropriate for col-lective bargaining purposes The management of theCompany has directed that I inform you that it pos-sesses a good faith doubt that your Union representsa majority of its employees for purposes of collec-tive bargaining Accordingly, you are advised thatPipe Line Development Co will no longer recog-nize the International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW) as the collective bargaining repre-sentative for its employees unless and until theUnion produces current probative evidence that amajority of the employees of Pipe Line Develop-ment Co within a unit appropriate for collectivebargaining desires that Union to represent themIn our telephone conversation this date, I com-municated to you receipt of the above-described pe-tition and you expressed a desire to peruse this peti-tion to verify its existence and authenticity Accord-ingly, enclosed is a Xerox copy for your useInasmuch as it would be improper, and probablyillegal as well, to pursue any further contract nego-tiations, this is to advise you that your Union willnot be recognized for such purposeAttached were two sheets of signatures with the follow-ing typed at the top of the page "We, the followinghourly employees, of Pipe Line Development Companydeclare that we no longer wish to be represented by theInternational Union (UAW) " 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDWoodcock testified that the following were the basisfor good-faith doubt that the Union continued to repre-sent a majority of the involved the Union won the elec-tion in December 1980 by only one or two votes, theprecipitous return to work by all employees in July 1981from the strike, the failure of the union committee toparticipate in negotiations thereafter with Martoncik, thecomplete absence of any activity by the Union at Re-spondent's facilities from the mid-December 1981 untilthe effort to resume bargaining in the summer of 1982,no one acted as steward or representative of the Unionduring that year, the decertification petition filed in thefall of 1981, at the negotiation on September 30 and Oc-tober 7, 1982, Martoncik was not accompanied by theemployees on the bargaining committee, Martoncik madeno representation that he had any familiarity with thecurrent circumstances of Respondent, and the precipitousaction of Martoncik on October 7, 1982 when[Hie made it clear to me that he was going to takeany sort of contract that was proposed and agreedto That is, he would take whatever the Companypresented to him in final form regardless of whetherit had any significance to the Union, and providedthat it gave the Union same contract for someperiod of time He would have that ratified at ameeting at which he represented he would not thinkmore than two people would attend, if thatAs noted above, a charge was filed by the Union inCase 8-CA-16233 The Regional Director withdrew ap-proval of the settlement agreement, reinstated the chargein Case 8-CA-15329, and issued a consolidated com-plaintB ContentionsOn brief, the General Counsel contends that the keyissue in this matter is whether Respondent was bound byits 1981 tentative agreements when it resumed bargainingwith the Union during the extended certification yearAssertedly Woodcock knew on September 30, 1982, thatseveral more weeks of delay would in all likelihoodresult in a second decertification petition, and so hesought to frustrate the Union by making regressive pro-posals regarding those clauses dealing with grievance-ar-bitration, overtime, probationary period, and union stew-ards According to the General Counsel, the changedcircumstances were relatively narrow in scope in thatRespondent cites no such changes as the installation ofnew equipment or changes in its manufacturing processeswhich necessitated its withdrawal of earlier contract pro-posals Assertedly Respondent admits that its primaryreason for downgrading its contract proposals was itsperception that the Union had lost its strength It is con-tended that this change in circumstances, however, is di-rectly attributable to Respondent's own presettlementunfair labor practices, and consequently is an invalidexcuse for withdrawing earlier contract proposals al-ready agreed to by both parties The General Counselargues the fact that Respondent's earlier unfair laborpractices may have prevented the consummation of acomplete collective-bargaining agreement should not robthe Union of its earlier gains in the negotiation processIt is contended by the General Counsel that if Respond-ent did not bargain in good faith on September 30, 1982,and thereafter, then it did not meet its obligations underthe settlement agreement and the subsequent withdrawalof recognition is unlawful, and that the Board has foundbad-faith bargaining where an employer has tried tomodify proposals after substantial discussion and agree-ment Midvalley Steel Fabricators, 243 NLRB 516, 522(1979)According to the General Counsel, since the Boardhas held that sizable gaps in a union's effort to negotiatea contract does not necessarily give rise to a good-faithdoubt of the union's interest in representing its member-ship, Cobb Theatres, 260 NLRB 856 (1982), the lapse oftime between Martoncik's June 1982 information requestand his August 1982 demand for continued negotiationsshould not be a basis for permitting Respondent's with-drawal of recognition The employee petition presentedto the Company in October 1982 assertedly is tainted byRespondent's unlawful withdrawal of previously agreed-to language on September 30, 1982 The General Coun-sel points out that the Board has held that, even thoughemployee petitions may be signed by a majority of theemployees, it is an insufficient basis for doubting theunion's continuing majority status, where the employerhas unlawfully refused to bargain United States GypsumCo, 259 NLRB 1105 (1982) Allegedly further evidenceof Respondent's deliberate plan to undermine the unionrepresentative status can be seen in Woodcock's July 15,1981 proposal to make the contract terminate on the an-niversary date of the Union's certification, and such aninference has been explicitly approved in Huck Mfg Cov NLRB, 693 F 2d 1176 (5th Cir 1982)Regarding the alleged presettlement unlawful activity,it is contended by the General Counsel that direct deal-ing with employees described of the type described inthis record is unlawful Hiney Printing Co, 262 NLRB157 (1982), and that it was also unlawful for Respondentto have engaged in the ratification meetings because thedesignated bargaining representative, Martoncik, was notgiven any type of notice Jones Motor Go, 260 NLRB 97(1982) The General Counsel points out that Respondentunilaterally implemented the terms of a collective-bar-gaining agreement effective by its terms from June 1 toDecember 1, 1981, that nowhere in the record is thereany evidence that the parties had reached impasse onJuly 15, 1981, that there is no evidence that Martoncikor any other authorized union representative acceptedthe July 15 proposal as a contract, that no agreementwas ever signed by both parties, and that Respondent notonly implemented all of the agreed-on issues, save arbi-tration, on July 29, 1981, but it also cavalierly undertookto implement all of its proposals on open issues It is alsoargued by the General Counsel that as of July 29, 1981,the Union had four grievances in the arbitration pipeline,including the discharge grievance of a committeemanwhen Respondent eliminated arbitration as a feature ofits employees' terms and conditions of employment, andthat, therefore, after July 29, 1981, until the execution ofthe settlement agreement, it can be said that Respondent PIPE LINE DEVELOPMENT CO59refused to process grievances through the arbitrationstage since it had presented the Union with the elimina-tion of arbitration as a fait accompli Regarding the al-leged September 28, 1981 refusal to bargain, namely,Woodcock's statement to Davis on the morning of thedecertification hearing, the General Counsel points outthat the issue is one of simple credibility, and during histestimony Davis appeared serious, truthful, and deliber-ate in his responses while Woodcock by contrast was"flip, evasive, and argumentative" Finally regarding theallegation that on September 30, 1982, Woodcock toldMartoncik that Respondent was free to bargain fromscratch, the General Counsel contends that the evidenceclearly shows that Woodcock said they would have tobegin negotiations "anew", that the Board has held thatwhere an employer withdraws proposals tentativelyagreed on by the union during negotiations for a newcontract and substitutes earlier, regressive proposals, tothe union on many subjects, it has then violated Section8(a)(5) of the Act, Pittsburgh-Des Moines Steel Co, 253NLRB 86 (1980), enf denied 663 F 2d 956 (9th Cir1981), and that in the context of Woodcock's insistenceon bargaining anew and his subsequent renegotiation ofalready agreed-on language, an unlawful intent to frus-trate bargaining can be discernedIn addition to requesting that it be concluded that Re-spondent violated Section 8(a)(1) and (5) of the Act andthat it be ordered that Respondent cease and desist frominterfering with, restraining, or coercing its employees,and remedy the alleged unfair labor practices in themanner customary for cases involving violations of Sec-tion 8(a)(1) and (5) of the Act, it is also requested thatRespondent be ordered to bargain with the Union as theexclusive bargaining representative for the employees inthe production and maintenance unit for an additionalperiod of 5 monthsRespondent, on brief, argues that it is well settled thatan unfair labor practice case which has been resolved bysettlement should not be reopened unless it is shown thatthe settlement was breached or unfair labor practiceswere committed after the settlement, and a finding thatthe settlement was not breached precludes and rendersunnecessary every opening of the underlying unfair laborpractice case Assertedly no unfair labor practices werecommitted subsequent to the May 19, 1982 settlementagreement and, therefore, Respondent should not be re-quired to defend the prior unfair labor practice chargewhich was resolved by that agreement It is contendedthat the Union's 11th hour allegations of unfair laborpractices, which allegedly occurred 2 weeks prior to theend of its extended certification year, is a transparent at-tempt to use the Act to frustrate the wishes of the em-ployees and avoid the effects of the Union's obvious lackof employee support Regarding the allegations of theabove-described consolidated complaint, Respondentcontends that it did not renege on any previously agreed-to contract clauses since (a) both parties allegedly under-stood that the above procedure was simply a bookkeep-ing method designed to facilitate negotiations and thatthe clauses tentatively agreed to were not binding, butwere subject to subsequent discussion, renegotiation, andmodification, (b) three of the four clauses identified inthe Union's consolidated complaint were the subject ofcontinuing "discussion and modification" after the datesthose clauses had allegedly been agreed to, and (c) inmany instances, such subsequent "discussion and modifi-cation" were initiated by the Union Assertedly the onlyreason that the fourth clause, the new employees clause,was not the subject of subsequent discussion and modifi-cation was that it was not a very important term in thecontract Also, it is alleged by Respondent that by De-cember 30, 1982, circumstances had so changed since thetime those clauses had been tentatively agreed to that itwas clearly appropriate and, in some cases, necessary tomodify such clauses in light of the changed circum-stances Assertedly "the prior tentative agreement tomake overtime voluntary was impacted by the changefrom a two 10-hour-shift operation (in which a mandato-ry 2-hour overtime was built into the system, causing theemployees to resist additional overtime) to a three 8-hour-shift operation (in which no overtime was built intothe system and resistance to mandatory overtime would,presumably, be reduced )" (R Br 21) The allegedchanges included those in company operations and thosein the economy were assertedly so pervasive that all ofthe clauses had to be reviewed in light thereof And fi-nally, regardless of whether the above-mentioned tenta-tively agreed-to clauses had to be modified in light of theintervening changed circumstances, it is contended byRespondent that by September 30, 1982, it had the legalright to withdraw from prior tentative agreements andwas not bound to renew bargaining on the basis ofclauses which had been discussed a year and a half agoAssertedly, a party may withdraw or revise prior pro-posals and tentative agreements which reflect that party'sassessment of the impact of changed circumstances, andsuch withdrawal or revision does not constitute an unfairlabor practice or bad-faith refusal to bargain It is con-tended by Respondent that[T]he position that, after one and a half years hadpassed, after the economy had fallen into recession,after the Company had drastically changed its modeof operations, and after the Union's bargainingstrength had totally collapsed•after all thosechanges•the contention of the Company wasbound by prior contract clauses which had beententatively [agreed to] in the spring of 1981 is some-thing less than realistic [R Br 23 ]While Respondent argues that it never told the Unionthat it had to bargain from scratch, it contends that evenif that statement had been made in the course of contractnegotiations, it would not constitute an unfair labor prac-tice, because it was not communicated to the employeesRespondent argues that the allegations that the Com-pany violated the Act by withdrawing recognition fromthe Union on October 21, 1982, is frivolous in light ofthe overwhelming evidence that existed at that time withregard to the Union's lack of majority support It ispointed out by Respondent that the Board has held thatthe filing of a decertification petition which raises a realquestion concerning representation automatically givesthe employer reasonable grounds to doubt the union's 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority status, that unusual conduct by union represent-atives during negotiation sessions may raise good-faithdoubts on the part of the employer concerning theunion's majority representation, that evidence of an ad-mission by a union representative as to lack of majoritystatus is an excellent ground for doubt, that prolongedinactivity on the part of the union is also a fact to beconsidered, and that statements of nonsupport by em-ployees are a significant factor whereupon which an em-ployee may legitimately rely to show lack of majoritysupportRespondent argues that the evidence shows that theUnion has no reasonable complaint to raise against Re-spondent with regard to its postsettlement conduct, thatthe Union delayed negotiations until the 11th hour in anattempt to generate renewed employee support, whichthe Union had lost prior to any alleged unfair labor prac-tice, and that, when that failed, the Union, having notime left for meaningful negotiations, told the Companyto draw up an entire contract, for the obvious purpose ofagreeing to anything in order to bar an electionRespondent contends that even if Case 8-CA-15239 isreopened, the evidence shows that the charges thereinmade are without merit and that Respondent did notcommit the alleged presettlement unfair labor practicessince (1) Respondent did absolutely nothing on July 17,1981, to circumvent the Union or to interfere with theUnion's relationship with the employees in that the unionstewards requested the meeting of employees on compa-ny premises and requested a representative of Respond-ent to inform the employees of the Company's final con-tract offer during the course of that meeting, and thatthe Company had no reason to believe that the unionsteward was not acting with the imprimatur of the unionbusiness agent since the business agent had clothed thesteward with authority in previous dealings with theCompany, had permitted the steward to chair a negotia-tion session in the business agent's absence, and had per-mitted the steward to process grievances on the Union'sbehalf, (2) Respondent acted lawfully when it unilateral-ly implemented the terms of its final offer on July 29,1981, in that when it is clear that negotiations havereached a point where future negotiations would bemeaningless, an employer is free, after presenting theUnion with its last best offer, to unilaterally implementthat offer even if it remains unaccepted by the Union, (3)Respondent did not agree to any binding grievance arbi-tration procedure with the Union and did not refuse toprocess grievances as alleged in that assertedly, by tenta-tively agreeing to the grievance-arbitration clause, Re-spondent did not bind itself in any way, and just as theUnion was acting within its rights when it called thestrike in May 1981, Respondent was acting within itsrights when, after the strike had ended and the Union'sstrength had been dissipated, it presented the Union witha final contract offer which did not include arbitration,and that no evidence was produced at the hearing in thismatter to show that Respondent ever refused to processgrievances even though during the period between July15, 1981, and May 18, 1982, Respondent did advise theUnion that it had no duty to arbitrate grievances on thegrounds that there was no binding arbitration agreement,and (4) Respondent did not refuse to bargain with theUnion on September 28, 1981, in that Davis' testimonyconcerning the casual prehearing conversation he hadwith Woodcock is not credible because it is inconsistentwith correspondence between the parties both before andafter that hearing and, even if Davis' recollection of theconversation were true, any misunderstanding concern-ing the alleged refusal to bargain should have beencleared up by Woodcock's letter of October 6, 1981, inwhich he offered to meet for the purposes of bargainingC AnalysisFor the reasons stated below, it is my opinion that theGeneral Counsel has proven each and every allegation ofthe above-described consolidated complaint, and that hisrequest that Respondent be ordered to bargain with theUnion for an additional 5 months should be grantedA union is entitled to a period of at least 1 year fromits certification for bargaining After 7 months of thatperiod elapsed, Respondent engaged in a course of un-lawful conduct Respondent did not bargain in good faithin 1981 after the strikers returned to work, and notwith-standing the above-described May 1982 settlement agree-ment, Respondent did not bargain in good faith in 1982The Union has yet to receive the full 1-year period towhich it is entitledThe Regional Director was correct to set aside the set-tlement agreement As pointed out in US Contractors vNLRB, 697 F 2d 692, 695 (5th Cir 1983)[A] settlement agreement is not an absolute bar tolitigating presettlement activities Wallace Corp vNLRB, 323 U S 248, 254-55(1944)In Wallace, the Supreme Court observed that"[the Board] has consistently gone behind [settle-ment] agreements were subsequent events havedemonstrated that efforts at adjustments have failedto accomplish their purpose, or where there hasbeen a subsequent unfair labor practice " Thisholding has been interpreted to mean that "a settle-ment agreement can be set aside and presettlementviolations found, when there has been a breach ofthe agreement, or when there has been a subsequentindependent violation of the Act by a party to theagreementContrary to Woodcock's assertion, the tentativelyagreed-to clauses were binding Martoncik and Wood-cock initialed them and they were dated At first Mar-toncik was unwilling to take this approach but he con-ceded Holmes testified that prior to July 17, 1981, theemployees were kept advised "during the course of ne-gotiations what had been agreed" And, Respondent im-plemented the grievance/arbitration procedures Thesewere not merely proposals Rather, the proposals oroffers had been accepted and at least in one instanceacted upon Subsequent negotiations in 1981 about thesubject matter of some of the initia:ed clauses did notdeal with a possible regressive modification of theclauses And the 1982 changed circumstances cited byRespondent should not have affected some of the ini- PIPE LINE DEVELOPMENT CO61tialed clauses which Respondent sought to modify (It isnot even asserted that the probationary period, describedby Respondent on brief as "not a very important term inthe contract," was effected by the alleged changed cir-cumstances And as pointed out by Respondent on brief,it only presumed that the relocation would affect thevoluntary overtime clause ) There was no justificationfor the extensive, regressive modifications proposed byRespondent in September 1982 The Union indicated itswillingness to negotiate those changes clearly necessitat-ed by the changes in Respondent's operation Respond-ent, however, attempted to alter initialed clauses not tocorrect mistakes or add something , that was missing butrather to nullify concessions Respondent reneged onpast agreements and in doing so violated the Act Mid-valley Steel Fabricators, 243 NLRB 516 (1979) CompareNLRB v Tomco Communications, 567 F 2d 871, 883 (9thCir 1978)Also it violated the Act when it advised the Union inSeptember 1982 that negotiations had to start "anew"While Woodcock denies advising the Union that it hadto bargain from scratch, the testimony of Respondent'sown witnesses indicates that is just what occurred Ne-gotiation time was used discussing the already initialedno-discrimination clause only to have Respondent dis-cover that indeed the alleged changed circumstances didnot in fact necessitate modification of this alreadyagreed-to clause The previously initialed cooperationclause was also subject to the same treatment with thesame result To the extent changed circumstances mighthave necessitated the modification of some of the agreed-to language, this determination could have been made byWoodcock in advance of the September 30, 1982 negoti-ation session There was no need to belabor the obviousWoodcock's intent, however, was to frustrate and delayThe message he conveyed to the Union was that eventhough Respondent had tentatively agreed to theseclauses and it was not proposing to change them, Re-spondent was not going to give any weight to the factthat it initialed themMartoncik represented the designated bargaining rep-resentative Woodcock, in giving his background, dem-onstrated that he is or should be well versed in laborlaw At one point in his career he worked for the BoardWoodcock knew or should have known that the consentof Martoncik should have been obtained prior to Re-spondent making direct contact with the employees re-garding the proposed agreement Without this consent,Respondent was inviting a charge of direct dealing JonesMotor, Co, 260 NLRB 97 (1982) Woodcock, however,was single-minded in purpose in that he wanted Marton-cik, when he received Respondent's proposal, to knowthat the employees had already ratified it It apparentlywas Woodcock's hope that this would force Martoncikto sign the contract which would have been effective foronly a little over 4 more months Woodcock knew in ad-vance that the meetings were to be ratification meetingsWoodcock is totally discredited for his canards are nei-ther few nor minor Martonctk did not ask for the ratifi-cation meetings Respondent called the meetings All em-ployees attended on company time and they were paidwhile attending the meetings In one plant the Compa-ny's public address system was used to summon employ-ees to the meetings, with Gardner himself making one ofthe announcements In the other, Smerek accompaniedTuck when he told employees to attend the meeting Butfor Smerek's presence would the employees have attend-ed on company time? Gardner and Smerek were presentwhen the votes were taken and Gardner tallied them athis plant In my opinion, Gardner suggested the meetingsto Holmes Gardner was not a credible witness His testi-mony herein conflicted with testimony given September28, 1981, and his attempted explanations only served tohighlight the conflicts Gardner would not have suggest-ed the meetings without first discussing it with Wood-cock Holmes did not impress me as being a credible wit-ness on this point These were not union meetings oncompany premises They were company meetings aboutunion matters They involved direct dealing They werein violation of the ActApparently Woodcock, on brief, settles, at least in hisown mind, his shifting testimony as to whether Respond-ent's proposal of July 15, 1981, was its last best offer Onbrief he argues that Respondent had the right to unilater-ally implement that offer because negotiations hadreached a point where future negotiations would bemeaningless This is notwithstanding the fact that therehad been no real negotiations over economic issues Theparties did not reach impasse on July 15, 1981 Respond-ent's proposal was not adopted by the Union as a con-tract In unilaterally implementing it on July 29, 1981,Respondent violated the ActIn my opinion, Woodcock's above-described April 2,1982 letter was a refusal to process grievances under theprocedure agreed and implemented in 1981 Again Re-spondent violated the ActAs noted above, Woodcock was not a credible wit-ness His challenged testimony about his conversationwith Davis on September 28, 1981, is not credited Davisimpressed me as being a credible witness, his version iscredited It is intet esting to note that Woodcock's above-described October 6, 1981 letter makes no mention ofSgambati's above-described record allegation of Septem-ber 28, 1981 On brief, Woodcock contends that even ifDavis is credited, "any misunderstanding concerning thealleged refusal to bargain should have been cleared upby [Woodcock's] letter of October 6, 1981, in which heoffered to meet for the purposes of bargaining" (R Br37 and 38) What Woodcock fails to note on brief is thatwhile Davis wanted to negotiate the initial contract inhis October 6, 1981 letter, Woodcock was only willingto entertain a request to negotiate a "successor collectivebargaining agreement," and even then Woodcock indi-cated that any future negotiations should be deferreduntil after the Board acted on the decertification petitionWoodcock's September 28, 1981 unlawful refusal to bar-gain was not remedied by his October 6, 1981 letterFinally, the complaint alleges that by withdrawing itsrecognition on October 21, 1982, Respondent acted inbad faith and, therefore, failed and refused to bargain ingood faith As pointed out in NLRB v Flex Plastics, 726F 2d 272 (6th Cir 1984) "Section 8(a)(5) of the[Act] grants to the Union an irrebutable presumption of 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority status for one year following its certifica-tion After one year, the presumption of majoritystatus becomes rebuttable" The course of conduct en-gaged in by Respondent precluded the Union from en-joying 1 full bargaining year free of challenge Here thepresumption never became rebuttable In the instant case,the Union only enjoyed 7 months of the irrebuttable pre-sumption period 1 Once Respondent initiated its unlawfulconduct, the period ceased Darter Concentrator Co, 253NLRB 358 (1980), Glomac Plastics, 234 NLRB 1309(1978), and Mar-Jac Poultry Co, 136 NLRB 785 (1962)CONCLUSIONS OF LAW1 The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act, and has at all times sinceDecember 12, 1980, been the representative for purposesof collective bargaining of a majority of the employeesin the appropriate unit consisting of all production andmaintenance employees, including tool room, shippingand receiving employees, leadmen, truckdrivers andplant clericals employed by the Employer at its facilitieslocated at 1831 Columbus Road, Cleveland, Ohio, and870 Canterbury Road, Westlake, Ohio but excluding alloffice clerical employees and professional employees,guards and supervisors as defined in the Act 2' That there was a delay in the Union requesting negotiations from theend of May to August 1982 does not in my opinion mean that thisshould be deducted from the 5 months remaining on the bargainingperiod since Respondent conducted Itself unlawfully before the settlementand since Respondent continued its course of Illegal conduct as soon asnegotiations resumed In my opinion, Respondent demonstrated that itstactics would not have differed with an earlier request to restart negotialions2 The above described consolidated complaint issued herein on February 18 1983 alleged that this was an appropriate unit In its answerdated March 2 1983 Respondent denied these "averments for lack of3 Respondent has engaged in unfair labor practices af-fecting commerce within the meaning of Section 8(a)(5)and (1) of the Act by circumventing the Union on July17, 1981, and dealing directly with its employees, by pre-senting the terms of a collective-bargaining agreement tothem and conducting an employee ratification meeting,by unilaterally implementing on July 29, 1981, the termsof a collective-bargaining agreement, by refusing sinceJuly 15, 1981, to process grievances contrary to anagreement it entered into with the Union, by refusing onSeptember 28, 1981, to bargain with the Union with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment, by renegingon September 30, 1982, on earlier agreed-to clauses, andby on October 21, 1981, withdrawing its recognition ofthe Union as the exclusive collective-bargaining repre-sentative of the employees in the above-described unitTHE REMEDYI recommend that Respondent cease and desist from itsunfair labor practices and post an appropriate notice In-asmuch as I have found that Respondent refused to bar-gain in good faith with the Union from July 1981 it willbe recommended that Respondent be ordered to bargainfor a period of 5 months during which a question of theUnion's majority status cannot be raised[Recommended Order omitted from publication ]knowledge Smerek testified herein on June 2, 1983 (Tr 313) thatpresently there was no production activity taking place at the Columbus Road facility of Respondent, that there were no production employees there, that Respondent did not presently operate a toolroom at Columbus Road and that there were no shipping and receiving, leadmentruckdrivers, or clericals at Columbus Road Apparently Respondent stillowns the Columbus Road facility That along with its failure to make adefinitive statement regarding its future Intent for this facility, in myopinion, precludes a finding that the unit description is not appropriate